UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4729
TYRONE NEHRU BARNER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-01-172)

                       Submitted: August 2, 2002

                      Decided: September 23, 2002

    Before WILKINS, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

David Lassiter, Jr., JEFFERSON & LASSITER, Richmond, Virginia,
for Appellant. Paul J. McNulty, United States Attorney, Stephen W.
Miller, Assistant United States Attorney, Richmond, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BARNER
                              OPINION

PER CURIAM:

   Tyrone Nehru Barner challenges his conviction for possession of
a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g),
924(a)(2) (2000). Barner argues that the district court erred in denying
his motion to suppress a firearm seized incident to his arrest.

   We review the district court’s findings of fact on a denial of a
motion to suppress for clear error and its legal conclusions de novo.
United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). In addi-
tion, we construe the evidence in the light most favorable to the gov-
ernment, the party who prevailed below. United States v. Seidman,
156 F.3d 542, 547 (4th Cir. 1998).

   Three police officers responded to an anonymous tip that a man
known as "Rone" who had an outstanding arrest warrant was having
his hair braided on a porch at a certain address in the City of Rich-
mond. While en route to the location, one of the officers was
informed by another police officer that "Rone" drove a vehicle with
the vanity license plate "SOLDIER" and that he was known to be
armed. A record check revealed that the vehicle with the described
vanity plate was registered to Barner and there was an outstanding
warrant for his arrest.

   Upon arrival, one officer approached Barner on the porch while the
other officers remained on the ground nearby. The officer explained
to Barner that they had received a call that a person with an outstand-
ing arrest warrant was at that location. Barner denied that he was
wanted and agreed to show the officers his identification. Upon con-
firming his identity, the officers placed Barner under arrest. The offi-
cers recovered a firearm from Barner’s back pocket during a search
incident to his arrest. Because nothing in the record suggests that a
reasonable person in Barner’s position would have believed he could
not terminate the encounter prior to the confirmation of his identity,
there were no Fourth Amendment implications, and, therefore, no
basis for suppressing the firearm. See United States v. Gray, 883 F.2d
320, 322 (4th Cir. 1989). In any event, we also conclude the officers
                      UNITED STATES v. BARNER                      3
had a reasonable, articulable suspicion to approach Barner and ques-
tion him. See Terry v. Ohio, 392 U.S. 1 (1968).

   We therefore affirm the denial of Barner’s motion to suppress and
his resulting conviction. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                        AFFIRMED